Not For Publication in West's Federal Reporter
                  Citation Limited Pursuant to 1st Cir. Loc. R. 32. 3

            United States Court of Appeals
                              For the First Circuit

No. 03-2390

                                    THOMAS BATES,

                              Petitioner, Appellant,

                                           v.

                                   MICHAEL GRANT,

                              Respondent, Appellee.



                                         ERRATA


      The    opinion         of   this   court     issued    on   May    4,   2004,    is

amended as follows:

      On    page    7,   line      11,   insert a     footnote after the word

"court."     that       reads:      "On    this    appeal,     the     respondent      is

represented        by    a   different     Assistant        Attorney     General      and

not   by    the     lawyer        who    handled    matters       in    the   district

court."